DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1 thru 3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over (1) Liu et al. US 2011/0248396 A1 in view of (2) Liu et al. US 2014/0011324 A1 in view of Neelakantan et al. US 2015/0205041 A1.  Liu discloses (see, for example, FIG. 13) an integrated circuit device comprising a first semiconductor device 232, first portion 250, second semiconductor device 132, second portion 150, first expanding pad 262, and second expanding pad 162.  The bonding structure is formed by the first expanding pad 262 being bonded to the second expanding pad 162.  (1) does not clearly disclose the first portion and second portion being conductive.  However, (2) discloses (see, for example, Fig. 5) a bonding system comprising a first conductive portion 110b, and second conductive portion 110a.  In paragraph [0018], (2) discloses the conductive portions may include copper, a conductive material, and states copper as one of many metals which are well known in metallization structures.  It would have been obvious to have the first portion and the second portion be conductive in order to electrically connect semiconductor devices together in a stacked device.  



3Ge), copperfil (Cu3Si), and copper-carbon cluster (Cu3C).  However, Neelakantan discloses (see, for example, FIG. 4) a interconnect structure comprising a pad 120 over a conductive portion 112.  In paragraph [0018], Neelakantan discloses the pad being different materials such as copper silicide.  It would have been obvious to have disclose the first expanding pad and the second expanding pad being formed by at least one of copper germanide (Cu3Ge), copperfil (Cu3Si), and copper-carbon cluster (Cu3C) in order to use an electrically conductive material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding the term “diffusing” in the limitation “wherein the first conductive portion and the second conductive portion are formed by diffusing metal”, this is a product-by-process limitation.  Further, copper is a diffusing metal as it will diffuse if not blocked and contained by another structure.  In Fig. 13, (1) discloses the first conductive portion 250 and second conductive portion 150 being contained by the first expanding pad 262, and second expanding pad 162.
Regarding claim 2, see, for example, FIG. 13 wherein (1) discloses the first expanding pad 262 being substantially aligned with the second expanding pad 162.
Regarding claim 3, see, for example, paragraph [0018] wherein (2) discloses the conductive portions may include copper,
Regarding claim 7, see, for example, FIG. 13 wherein (1) discloses a first through-substrate via 242, and an interconnect structure 1050.
s 1 thru 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Ramanathan et al US 2005/0003652 A1 in view of Neelakantan et al. US 2015/0205041 A1.  Ramanathan discloses (see, for example, Fig. 8) an integrated circuit device comprising a first semiconductor device 102, first conductive portion 106’, second semiconductor device 104, second conductive portion 108’, first expanding pad 132, and second expanding pad 130.  The bonding structure is formed by the first expanding pad 132 being bonded to the second expanding pad 130.  In paragraph [0018], Ramanathan discloses the structures 102, 104 may contain integrated circuits such as transistors which are semiconductor devices.  In paragraph [0033], Ramanathan discloses the first conductive portion and second conductive portion being made of copper, i.e. a conductive material.  In paragraph [0044], Ramanathan discloses the first expanding pad and second expanding pad may be formed of Ta, etc. which are conductive materials.  Also, transistors have conductive materials like gates which are composed of conductive materials.  
Ramanathan does not clearly disclose the first expanding pad and the second expanding pad being formed by at least one of copper germanide (Cu3Ge), copperfil (Cu3Si), and copper-carbon cluster (Cu3C).  However, Neelakantan discloses (see, for example, FIG. 4) a interconnect structure comprising a pad 120 over a conductive portion 112.  In paragraph [0018], Neelakantan discloses the pad being different materials such as copper silicide.  It would have been obvious to have disclose the first expanding pad and the second expanding pad being formed by at least one of copper germanide (Cu3Ge), copperfil (Cu3Si), and copper-carbon cluster (Cu3C) in order to use an electrically conductive material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

	Regarding clam 2, see, for example, Fig. 8 wherein Ramanathan discloses the first expanding pad 132 being substantially aligned with the second expanding pad 130.
	Regarding claim 3, see, for example, paragraph [0033] wherein Ramanathan discloses the first conductive portion and second conductive portion being made of copper, i.e. a conductive material.
	Regarding claim 4, see, for example, Fig. 8 wherein Ramanathan discloses the first conductive portion 106’and second conductive portion 108’ being surrounded by the first expanding pad 132, and the second expanding pad 130, respectively.
	Regarding claim 5, see, for example, Fig. 8 wherein Ramanathan discloses a portion of a sidewall of the first conductive portion 106’ being in direct contact with the first expanding pad 132, and a portion of sidewall of the second conductive portion 108’ being in direct contact with the second expanding pad 130.
	Regarding claim 6, see, for example, paragraph [0044] wherein Ramanathan discloses the first conductive portion and the second portion being formed by copper.  In Fig.8, Ramanathan discloses the first expanding pad 132, and second expanding pad 130 being formed around the first conductive portion 106’ and second conductive portion 108’.  Further, the term “plating” is a product-by-process limitation, and does not distinguish from the applicant’s claimed structure.
Product-by-Process Limitations

4.	While not objectionable, the Office reminds Applicant that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.  Thus, no patentable weight will be given to those process steps which do not add structural limitations to the final product.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In FIG. 4, Neelakantan et al. US 2015/0205041 A1 discloses a metallic pad 120 on a conductive portion 112.  In paragraph [0018], Neelakantan discloses the metallic pad being made of one of many well known conductive materials such as copper silicide.  




 

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






Eugene Lee
November 9, 2021
/EUGENE LEE/Primary Examiner, Art Unit 2815